Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 Registration Statement Under the Securities Act of 1933 Travelzoo Inc. (Exact Name of Registrant As Specified In Its Charter) Delaware 36-4415727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 590 Madison Avenue, 37th Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) Nonqualified Stock Option Agreement (Full Title of the Plan) Wayne Lee Travelzoo Inc. 590 Madison Avenue, 37 th Floor New York, New York 10022 Copies of all correspondence to: Denis P. McCusker, Esq.
